Citation Nr: 0826250	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Entitlement to an initial disability rating greater than 
10 percent for hypertension.


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The appellant served on active duty from February 2004 to 
April 2005 and had periods of service in the Rhode Island 
Army National Guard (RIANG) totaling 26 years, 2 months, and 
28 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  The rating 
decisions denied the veteran's claim of service connection 
for a right elbow condition.  In the July 2006 decision, the 
RO granted service connection for hypertension and awarded a 
disability rating of 10 percent, effective April 22, 2005.

The issue of entitlement to an initial disability rating 
greater than 10 percent for hypertension is being addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDING OF FACT

The veteran does not have a right elbow condition that is 
attributable to his active military service.


CONCLUSION OF LAW

A right elbow condition was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 
473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.  Here, the appellant was 
provided this notice in an April 2006 letter.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the veteran in May 2005 and April 2006.  The 
letters addressed all four notice elements and the May 2005 
letter was sent prior to the initial unfavorable decision by 
the AOJ.  Additionally, the April 2006 letter met the 
notification requirements under Dingess.  Consequently, a 
remand for further notification is not necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
VA treatment records.  Additionally, the veteran was afforded 
VA examinations related to his right elbow claim in May 2006 
and October 2006.  No further examination is necessary in 
order to decide the right elbow claim.

The Court has also generally held that, when service 
treatment records are lost or destroyed, VA has a heightened 
duty to assist in the development of a claim and the Board 
has a heightened obligation to explain its findings and 
conclusions.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  Here, a May 2005 letter from the RIANG Archive 
Office indicates that it was unable to locate the veteran's 
military file.  However, it was able to locate some of the 
veteran's service treatment records.  Notably, it was able to 
locate those records related to his in-service right elbow 
injury.  Further, the presence or absence of an in-service 
injury is not in question.  Thus, the inability to obtain 
additional service treatment records is not detrimental to 
the veteran's claim.  The Board, therefore, finds that the 
VCAA duty to assist has also been satisfied.

(Evidence was associated with the claims file subsequent to 
the most recently issued supplemental statement of the case 
(SSOC).  The evidence consists of VA treatment records that 
do not pertain to the treatment of the veteran's right elbow.  
Because the evidence is not relevant to this service 
connection claim, the Board finds that a remand of this issue 
for a SSOC is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).)



II. Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  However, that an 
injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he has a right elbow condition as a 
result of his active military service.  Specifically, he 
claims that he fell in a manhole while in service, injuring 
his right elbow.  He, therefore, believes that service 
connection is warranted.

Most of the veteran's service treatment and personnel records 
are not available for review, having been reported lost by 
the RIANG Archive Office.  However, the existing service 
treatment records for his active duty period of service 
document treatment for the right elbow in July 2004, 
reportedly after the veteran fell into a manhole.  X-rays 
were negative and the doctor noted that the veteran had full 
range of motion.  At that time, the doctor diagnosed the 
veteran with a right elbow contusion.  Additionally, the 
existing service treatment records indicate that the veteran 
was treated for right elbow pain in December 2004.  Thus, the 
Board finds that there is sufficient proof of an in-service 
right elbow injury.

In May 2006 and October 2006, the veteran was afforded VA 
examinations in connection with his claim of service 
connection for a right elbow condition.  The May 2006 
examiner noted the veteran's current complaints of right 
elbow pain.  Although the examiner did not review the claims 
file, she accurately noted the history of the in-service 
right elbow injury.  After examining the veteran, the May 
2006 examiner provided a diagnosis of a small spur along the 
olecranon process of the right elbow.  She noted that the 
veteran had a small spur on the left elbow as well.  The May 
2006 examiner concluded that, in light of the bilateral elbow 
spurs, it was unlikely that the right elbow spur was related 
to the veteran's military service.  Additionally, the October 
2006 examiner noted no signs of nerve damage in the right 
elbow.

In addition to the in-service injury, there is evidence that 
the veteran has a current right elbow disability.  Although 
post-service treatment records are negative for treatment of 
a right elbow condition, the May 2006 VA examiner diagnosed 
the veteran with a small spur on his right elbow.  The Board, 
therefore, finds that the veteran has a current right elbow 
disability.

Despite evidence of a current right elbow disability and an 
in-service right elbow injury, there must be medical evidence 
of a nexus between the two in order for service connection to 
be warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In consideration of the evidence of record, the Board finds 
that the veteran's right elbow disability was not incurred in 
or aggravated during active military service.  The only 
competent medical evidence that directly addresses the matter 
is the VA examiner's opinion from May 2006, which found it 
unlikely that the veteran's right elbow spur was related to 
his active military service.

The veteran's own statements are the only evidence that 
contradicts the May 2006 VA examiner's opinion.  As noted 
above, the veteran believes that his right elbow disability 
is the result of his July 2004 in-service injury.  While the 
Board does not doubt the sincerity of his belief that his 
right elbow disability is related to his time in service, as 
a lay person without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter, such as the etiology of his current 
right elbow condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)).

For the foregoing reasons, the Board finds that the claim of 
service connection for a right elbow condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a right elbow condition is denied.


REMAND

The veteran asserts that his service-connected hypertension 
has been more disabling than it was initially rated 
throughout the appeal period.  Specifically, he claims that 
the 10 percent rating does not accurately reflect his level 
of disability.

After a thorough review of the evidence of record, the Board 
finds that the issue of an increased initial disability 
rating for hypertension must be remanded to the RO/AMC for 
further development and the issuance of a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 19.31(b)(1) 
(2007) (which stipulates that a SSOC will be furnished if the 
RO receives additional pertinent evidence after a statement 
of the case or most recent supplemental statement of the case 
has been issued and before the appeal is certified to the 
Board and the appellate record is transferred to the Board).

Here, the RO issued a Statement of the Case (SOC), continuing 
the 10 percent initial disability rating for hypertension, in 
November 2006.  The SOC listed the evidence that the RO 
considered, including VA treatment records from the VA 
Medical Center in Providence, Rhode Island, dated from June 
2005 to July 2005.  Subsequently, the RO obtained and 
associated with the claims file VA treatment records from May 
2006 to December 2006.  These treatment records include 
multiple blood pressure readings.  However, after receiving 
this additional pertinent evidence, the RO did not issue an 
SSOC.  Therefore, in consideration of due process, the issue 
of an increased initial disability rating for hypertension 
must be remanded.

Additionally, there is some indication that the veteran may 
have continued treatment at the Providence VAMC beyond 
December 2006.  The RO/AMC should, therefore, also attempt to 
obtain any subsequent VA or other relevant treatment records.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all relevant treatment 
records (VA and non-VA) prepared since 
December 2006.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the hypertension claim.  If the 
benefit sought is not granted, furnish the 
veteran with a SSOC and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


